In an action in which the plaintiff husband had been granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated January 29, 1974, which (a) denied her motion (1) to punish plaintiff for contempt for his failure fully to comply with the support requirements in the judgment, (2) for a money judgment for the arrears and (3) for a counsel fee for the bringing of the motion; and (b) upon plaintiff’s request in his affidavit in opposition to the motion, modified the judgment with respect to support payments for the parties’ son. Case remitted to Special Term for a hearing and determination upon the issue of possible support payments due to defendant for child support for the parties’ son for the period from April to September, 1973, inclusive. Appeal held in abeyance in the interim. Gulotta, P. J., Martuscello, Latham, Christ and Benjamin, JJ., concur.